The relators assert that the respondents were threatening to appoint a receiver for them in an action in which they were not before the court. The special findings of the court are somewhat ambiguous, and, when taken together with the contentions and theories of counsel for plaintiffs below, would lead to the conclusion that the respondents contemplated such action.
A response has been filed denying any intention to appoint a receiver for relators or their property, and, in view of this response, we must conclude that there was and is no intention to appoint a receiver for relators, or any property in their possession claimed by them, notwithstanding the ambiguities referred to.
The temporary writ of prohibition heretofore granted is dissolved and a permanent writ denied.
 *Page 1